Barrett, J.
The plaintiff loaned the defendant ¿66 sterling, at Queenstown, and the amount was to be repaid in this city. There is no just distinction between a loan made in England and payable there, and a loan made there but payable here in English money. The intention here was that the plaintiff should receive back her ¿66 or its equivalent, in lawful money of the United States. What then is the value of the ¿66 in such lawful money ? The testimony shows that six pounds sterling were actually worth in the market $18, on or about the dáy when this debt was payable, and $67 on or about the day of trial. The latter sum, is in my judgment, the true measure of damages, unless there is some statute or rule laying down a different rate. I have been unable to discover any act whereby the pound sterling is to be estimated at a fixed sum in our money for general purposes. The act of July 27, 1842 (Dunlop, p. 997), whereby all previous acts inconsistent ‘therewith were repealed, fixed the value of the pound at $4.84, in respect to all payments by or to.the treasury, but not for commercial purposes generally. This. *345act was passed when foreign coins were yet a legal tender. By the subsequent act of February 21, 1857 (11 Stat. 163), all former acts declaring foreign gold or silver to be a legal ténder in payment of debts, were repealed, and it was provided that the director of the mint should thereafter make an annual report of the weight, fineness and value of all foreign coin.
Thus it will be seen that even as between the United States and the importer, the value of the foreign coin is now the subject of regulation, based upon the annual report of the director of the mint. There being then no act upon the subject, the question is whether the par of exchange or the real rate should be the measure of damages ? The latter is the only rule whereby exact compensation can be afforded to the creditor. It is equally just to the debtor, for the par may be greater than the real rate. I do not look upon the establishment of a par of exchange in the light of a legal rate or statute fixing the value. It is rather an agreed and conventional stand-point, to serve as a mere basis in estimating the actual value. It supposes the currencies of both nations to be of the precise weight and purity fixed by their respective mints, and it should not therefore be adhered to as a fixed rule of value where the currency of either country has become depreciated. (Story on Conflict of Laws, § 308, 309, et seq.; Smith agt. Shaw, 2 Wash. C. R. 157; Grant agt. Healy, 2 Chand. Law R. 113; 3 Sumner, 523.)
In the case last cited, Judge Story, in delivering the opinion of the supreme court of the United States, reviewed and disapproved of the New York cases of Martin agt. Franklin (4 John. 125), and Schofield agt. Day (20 John. 102), and the Massachusetts case of Adams agt. Cordies (8 Pick. 260). The reasoning of Judge Story is specially applicable to á debt payable in a foreign country, yet as previously suggested, I do not see any distinction between such a case and the present, and Judge Story in his Conflict of *346Laws, § 310, expressly illustrates the rule contended for by a case entirely parallel with the present.
Judgment for plaintiff $67.